Order appointing a committee of the person and property of the incompetent is modified on the law and facts, and in the exercise of discretion, by striking out the appointment of the committee named in the order appealed from and substituting in his place Gerard C. Durr, Esq., the person selected by the sole living next of kin. Upon the record herein there is not an adequate showing that the next of kin’s nominee is disqualified from serving (Matter of More, 268 App. Div. 1055; Matter of Foster, 230 App. Div. 730, affd. 254 N. Y. 614). Costs to all parties filing briefs, payable out of the estate. Appeal from order entered March 18, 1957, denying reargument, is dismissed. Concur — Botein, P. J., Breitel, Frank, McNally and Stevens, JJ.